  Case 3:19-cv-02450-C Document 38-1 Filed 05/18/20                  Page 1 of 2 PageID 248



                        THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 LARRY HYCHE,

        Plaintiff,

                v.                                      Case No. 3:19-CV-02450

 EQUIFAX INFORMATION SERVICES, LLC;                     Hon. Sam R. Cummings
 EXPERIAN INFORMATION SOLUTION,
 LLC; TRANS UNION, LLC; AND
 NATIONSTAR MORTGAGE, LLC,

        Defendants.


  [PROPOSED] ORDER GRANTING DEFENDANTS EXPERIAN INFORMATION
SOLUTIONS, INC., EQUIFAX INFORMATION SERVICES, LLC, AND TRANS UNION
      LLC’S MOTION FOR JUDGMENT ON THE PLEADINGS OR, IN THE
               ALTERNATIVE, TO STAY THE PROCEEDINGS

       Pending before the Court is the motion of Defendants Experian Information Solutions,

Inc., Equifax Information Services, LLC, and Trans Union LLC for judgment on the pleadings

pursuant to Fed. R. Civ. P. 12(c) or, in the alternative, to stay the proceedings. The Court,

having now considered the pleadings, the submissions, and arguments of the parties, hereby

determines that the Motion for Judgment on the Pleadings should be GRANTED.

       Accordingly, it is hereby ORDERED that judgment be entered on the pleadings against

Plaintiff and in favor of Defendants Experian Information Solutions, Inc., Equifax Information

Services, LLC, and Trans Union LLC. The Clerk is hereby directed to enter judgment that

Plaintiff’s claims are hereby DISMISSED WITH PREJUDICE.
  Case 3:19-cv-02450-C Document 38-1 Filed 05/18/20                Page 2 of 2 PageID 249



[ALTERNATIVE RULING]: The Court, having now considered the pleadings, submissions,

and arguments of the parties, hereby determines that the Motion to Stay the Proceedings should

be GRANTED.

       Accordingly, it is hereby ORDERED that all proceedings in this matter are stayed until a

resolution has been reached in the 5th Circuit case of Hammer v. Equifax Info. Servs. LLC, et al.,

No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D. Tex. Jan. 16, 2019), appeal docketed, 19-10199

(5th Cir. filed Feb. 18, 2019).

       SIGNED this _______ day of ______________, 2020.


                                                     ___________________________________
                                                     The Honorable Sam R. Cummings,
                                                     United States District Judge
